Case 2:18-cv-11273-MCA-JAD Document 834 Filed 09/18/19 Page 1 of 2 PageID: 19135



  September 18, 2019

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009

         Re:     Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.;
                 No. 2:18-cv-11273-MCA-JAD

  Dear Special Master Scrivo:

         It was a pleasure meeting you at the August 27 Status Conference. We write on behalf of
  the Small Parties Group (“SPG”) in advance of the September 19, 2019 meeting, to respectfully
  request the addition of the following topics to the meeting agenda:

         (1) Plaintiff OxyChem’s recent additional pleadings – styled as “Answer [to
             Counterclaims], Additional Defenses, Counterclaim and Crossclaim Against All
             Defendants” (ECF Nos 763-833) – filed on Friday, September 13; and

         (2) Threshold issues regarding the scope of the parties and claims.

  1. OxyChem’s September 13 Additional Pleadings

         OxyChem’s answers to Defendants’ counterclaims (those counterclaims were filed
  together with Defendants’ answers to OxyChem’s complaint) have appended additional
  substantive claims by OxyChem against Defendants, styled as counterclaims and crossclaims.
  An example of OxyChem’s new pleading, ECF No. 763, is attached as Exhibit A; the new
  counterclaims and crossclaims begin at the bottom of page 36.

          The thrust of OxyChem’s new claims is that OxyChem now seeks relief with respect to
  the entire 17-mile stretch of the Passaic River below Dundee Dam; previously its claims
  concerned the Lower 8.3 Miles of the Passaic River and River Mile 10.9. The SPG would like to
  discuss at the upcoming meeting a short extension of the date by which Defendants must respond
  to OxyChem’s new claims (the current date is October 3; we request October 28). Defendants
  are evaluating potential grounds on which to move pursuant to Rule 12(b)(6) to dismiss
  OxyChem’s new claims; the requested extension is necessary to facilitate that evaluation and
  potential motion practice. Additionally, the SPG would like to discuss at the upcoming meeting
  the impact of OxyChem’s new claims on overall discovery and scheduling.

  2. Threshold Issues

         Defendants also respectfully request the addition of the topic of threshold issues, such as
  Defendants’ proposed motions and targeted discovery, to the meeting agenda. As discussed in
  Defendants’ August 26, 2019 letter and at the August 27 Status Conference, there are certain
  threshold issues that, if resolved, will better define the parties and claims in this matter.



                                                                                           14782239.1
Case 2:18-cv-11273-MCA-JAD Document 834 Filed 09/18/19 Page 2 of 2 PageID: 19136



  OxyChem’s new pleadings highlight the need to address these threshold issues expeditiously.
  For example, OxyChem continues to assert that Defendants are mistaken that it is the “successor-
  in-interest to ‘all of the liabilities of’ Diamond Alkali Company” and other OxyChem
  predecessor companies. (ECF No. 763 at 2.)

                                              * * *

         We look forward to discussing these and other issues at the meeting on September 19.

  Respectfully submitted,


  /s/ Jeffrey D. Talbert
  PRETI, FLAHERTY, BELIVEAU & PACHIOS, LLP
  One City Center
  Portland, ME 04101
  Telephone: 207.791.3239
  Jeffrey D. Talbert, Esq. (admitted pro hac vice)
  Common Counsel for the Small Parties Group

  /s/ David R. Erickson       ______
  SHOOK, HARDY & BACON, L.L.P.
  2555 Grand Blvd.
  Kansas City, MO 64108
  Telephone: 816.474.6550
  David R. Erickson, Esq. (admitted pro hac vice)
  Joseph H. Blum, Esq, (NJ Bar No. 010211984)
  Common Counsel for the Small Parties Group




                                                 2
                                                                                          14782239.1
